DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Non-Final Rejection
Applicant’s Response to Non-Final Office Action
Applicant’s supplemental response dated 01 December 2021 to the non-final rejection dated 29 March 2021 is acknowledged.  
Amended claims dated 01 December 2021 have been entered into the record.

Examiner’s Response
The present amendment overcomes all the issues raised in the previous office action.  The claims are commensurate in scope with the elected embodiment.

PTO-892 Form
US 20200262812 and US 20190300506 are patent application publications with Applicant and inventor in common with the present application.  The references disclose related subject matter and are cited for completeness.

Status of the Claims
Claims 1-2, 14-15, 17, 22-25, 31 and 36 are allowed. 
Claim 26 is rejected.
Claims 3-13, 16, 18-21, 27-30 and 32-35 were cancelled by the Applicant.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 26 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The phrase “preferably R9, R10 are hydrogen” renders the scope of the claim non-distinct.  It is not clear whether the scope is limited to this narrower statement or whether the broader limitation of “wherein R9, R10 are each independently hydrogen, halogen or C1-8 alkyl” applies.
See MPEP 2173.05(c)(I): “Description of examples and preferences is properly set forth in the specification rather than in a single claim. A narrower range or preferred embodiment may also be set forth in another independent claim or in a dependent claim. If stated in a single claim, examples and preferences lead to confusion over the intended scope of the claim. In those instances where it is not clear whether the claimed narrower range is a limitation, a rejection under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph should be made.”
Note that for the purposes of Examination, the claim is afforded its broadest reasonable interpretation, such that the narrower statement is not considered to be limiting.
Allowable Subject Matter
The claimed invention is directed to novel compounds according to the generic formula (I) set forth in independent claim 1, salts, stereoisomers and solvates thereof and to a pharmaceutical composition comprising the compound, salt, stereoisomer or solvates thereof:

    PNG
    media_image1.png
    567
    393
    media_image1.png
    Greyscale

The closest prior art is represented by references which teach compounds having the same EZH2 inhibition utility as those of the claims and which have structural features in common.  See, for example US 20140343056 (example 27, paragraph 358), WO2016073956 (EZH2-16, page 4) and WO2017025493 (example 1, page 81) which are representative:

    PNG
    media_image2.png
    316
    406
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    192
    274
    media_image3.png
    Greyscale
 
    PNG
    media_image4.png
    323
    298
    media_image4.png
    Greyscale

  While there are some common chemical features taught by the references, such as a pyridone moiety and a pyridine substituted with a piperazine, the present claims require a combination of structural features which differs substantially from the compounds taught by the prior art.  
There are no reasons as to why one of ordinary skill in the art would provide for a compound according to the present claims based on any of the reference teachings, either alone or in combination with each other or the prior art of record.  The indicated claims are allowable for at least these reasons.
Either cancellation of claim 26, or an amendment to claim 26 which resolves the distinctness issue identified above, would put the application into condition for allowance.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL R CARCANAGUE whose telephone number is (571)270-3023. The examiner can normally be reached 9 am to 5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia Jiang can be reached on 571-272-0627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL R CARCANAGUE/Primary Examiner, Art Unit 1625